SENTENCIA
Por adolecer la acusación de un defecto sustancial in-subsanable y por estar basada la convicción en prueba in-suficiente, fundada en la detención ilegal del acusado Ra-món L. Saliva Valentín, revocamos la sentencia impuesta por el tribunal de instancia por alegada violación del Art. 168 del Código Penal, 33 L.P.R.A. see. 4274. Veamos.
*768I
El 7 de agosto de 1988 ocurrió un escalamiento en la escuela Segundo Ruiz Belvis, localizada en la Avenida Hos-tos en el sector de la Playa de Ponce, durante el cual fue sustraída ilegalmente una balanza propiedad de dicho plantel escolar. La investigación de dicho escalamiento re-cayó en el agente de la Policía de Puerto Rico Sr. Vladimir Salcedo.
Tres (3) días después de ser efectuado el escalamiento y la apropiación ilegal, el 11 de agosto de 1988, el agente Salcedo, a eso de las 11:40 de la noche, se encontraba de ronda por la Calle Padre Noel del referido sector. Fue en-tonces cuando pasaron frente a él y a un sargento que lo acompañaba dos (2) individuos en una bicicleta cargando una caja. Según surge de la exposición narrativa de la prueba, atestó el agente Salcedo que instantes más tarde “una persona lo detuvo y le dijo que el objeto que cargaban los susodichos individuos en la bicicleta posiblemente era un objeto hurtado” (énfasis suplido), por lo cual “siguió la dirección que le indicó la persona y llegó a la Avenida Padre Noel[, ] intersección con la 65 de Infantería de la Playa de Ponce ...”. E.N.P., pág. 1. Allí detuvieron al que iba guiando la bicicleta, quien resultó ser el acusado y quien les mostró el contenido de la caja, que resultó ser una balanza.
Atestó el agente Salcedo que en esos momentos inquirió al acusado sobre la procedencia de la balanza y éste le indicó que se la había encontrado. Así, se procedió a orde-narle al detenido que se personara al Cuartel de la Policía de la Playa de Ponce. Una vez allí, se le detuvo por un período de alrededor de dos (2) horas mientras se le some-tía a interrogatorio. Los agentes procedieron a ocupar la balanza que se encontraba dentro de la caja y que carga-ban el acusado y su acompañante.
En fecha posterior, el 1ro de septiembre de 1988, luego *769de haber confrontado el número de identificación de la ba-lanza incautada con el de la balanza que fuera ilegalmente apropiada en el comedor de la escuela, y luego de haber sido ésta identificada por la empleada Gloria E. Alfonso Archeval, se presentó acusación contra el señor Saliva Va-lentín por alegada violación al Art. 168 del Código Penal, supra, sobre recibo y transportación de bienes apropiados ilegalmente.
Durante el acto del juicio, celebrado el 19 de octubre de 1988, el fiscal presentó el testimonio del agente Salcedo, según aquí relatado, y el testimonio de Doña Gloria E. Alfonso, quien atestó sobre el referido escalamiento y sobre el valor del objeto apropiado ilegalmente. En síntesis, según surge de la E.N.P., pág. 2, la testigo declaró lo siguiente:
• • • [Q]ue el 7 de agosto de 1988 ocurrió un escalamiento en el plantel donde trabaja y sustrajeron una balanza del comedor escolar; que identificó la balanza que le llevó el agente de la Policía de Puerto Rico Vladimir Salcedo como la que había sido sustraída en el referido escalamiento; que dicha balanza tenía un valor de $204.00; que ella no tenía conocimientos periciales sobre el valor de objetos tales como la balanza en cuestión. (En-fasis suplido.)
Finalizada la prueba de cargo, la defensa del apelante presentó una moción de absolución perentoria la cual le fue denegada.
La defensa no presentó prueba alguna para derrotar la inferencia permisible en cuanto a que los bienes ilegal-mente apropiados habían sido recibidos a sabiendas de este hecho. En cuanto al valor del bien, la única prueba de la defensa consistió en intentar introducir una carta de 29 de agosto de 1988, suscrita por el Sr. Angel Goitía, Gerente de la empresa Hobart de Ponce, y dirigida al abogado de-fensor, de la cual se desprenden los precios de dicha firma de balanzas similares a la que fue objeto de la acusación en el caso. El tribunal sostuvo la objeción levantada por el *770Ministerio Fiscal a la admisión de dicha prueba, por lo que quedó como prueba ofrecida y no admitida.
Terminados los procedimientos, el tribunal de instancia (Hon. Luis F. Pieraldi Cappa, Juez) emitió el fallo de cul-pabilidad ese mismo día 19 de octubre de 1988. El 21 de diciembre de 1988 el tribunal impuso sentencia condenato-ria de seis (6) meses de reclusión sobre el apelante, conce-diéndole los beneficios de una sentencia suspendida. No conforme con tal dictamen, el acusado interpone recurso de apelación ante este Foro y plantea los siguientes señala-mientos de error.
A. Err[ó] el tribunal de instancia al desestimar nuestro plan-teamiento de que la acusaci[ó]n no imputaba delito y de que la prueba fue insuficiente.
B. Err[ó] el tribunal de instancia al desestimar nuestro plan-teamiento de que para la ocupaci[ó]n de la balanza en el caso de autos se efectu[ó] un arresto y un registro ilegal. Alegato del apelante, pág. 3.
Vistos los alegatos sometidos por el apelante y el Hon. Procurador General, resolvemos.
HH ¡ — i
El Art. 168 del Código Penal, supra, lee de la manera siguiente:
“Recibo y Transportación de Bienes Apropiados Ilegalmente
Artículo 168.—
Toda persona que compre, reciba, retenga, transporte, cargue o disponga de algún bien mueble, a sabiendas de que fue obte-nido mediante apropiación ilegal, robo, extorsión, o cualquier otra forma ilícita, será sancionadía] con pena de reclusión que no excederá de seis meses o multa que no excederá de quinien-tos dólares, o ambas penas a discreción del tribunal, si el valor del bien apropiado ilegalmente no llegare a doscientos dólares. Si llegare o excediere este valor, será sancionada con pena de reclusión por un término fijo de tres (3) años. De mediar cir-*771cunstancias agravantes, la pena fija establecida podrá ser au-mentada hasta un máximo de cinco (5) años; de mediar circuns-tancias atenuantes, podrá ser reducida hasta un mínimo de dos años. El tribunal podrá imponer la pena de restitución en adi-ción a la pena de reclusión establecida o ambas penas.” (Enfasis suplido.) 1984 Leyes de Puerto Rico 38-39.
Concede el apelante que el elemento de “a sabiendas”, por ser de naturaleza subjetiva, puede ser válidamente in-ferido por el juzgador dadas las circunstancias particulares del caso. Sin embargo, alega que la prueba presentada al respecto, la cual se limitó al testimonio del agente Salcedo, que señaló que el acusado le dijo que se había encontrado el objeto, no es suficiente para activar razonablemente dicha inferencia. No le asiste la razón.
La permisibilidad de la adjudicación de conocimiento so-bre la procedencia ilegal del bien poseído, en ausencia de una explicación plausible, lógica y razonable sobre el ori-gen de los mismos por parte del acusado, está firmemente establecida en nuestro ordenamiento jurídico. Véanse: Pueblo v. Vélez Matos, 90 D.P.R. 9, 14 (1964); Pueblo v. Rodríguez, 91 D.P.R. 157,161 (1964); Pueblo v. Gagot Mangual, 96 D.P.R. 625, 628 (1968); Pueblo v. Batista Maldonado, 100 D.P.R. 936, 938-939 (1972); Pueblo v. Álvarez, 105 D.P.R. 475, 477 (1976).
El apelante no presentó prueba alguna que controvir-tiera el hecho inferido. El que se trate de una inferencia permisible y no de una presunción, Pueblo v. Gagot Mangual, supra, pág. 628, no releva al apelante de presentar prueba controvirtiendo los hechos sobre los cuales des-cansa la misma. De no hacerlo, podrá válidamente el juz-gador adjudicar responsabilidad criminal en cuanto al co-nocimiento del apelante sobre el origen ilegal de los bienes encontrados en su posesión, si entiende que inferirlo lo per-mite razonablemente la prueba desfilada. Pueblo v. Álva-rez, supra.
*772III
Sin embargo, le asiste la razón al apelante en su plan-teamiento en cuanto a que incidió el tribunal de instancia al no conceder la desestimación de la acusación por el he-cho de que no imputaba delito.
Según consta en los autos, la acusación sometida contra el apelante leyó de la manera siguiente:
El referido acusado, RAMON L. SALIVA VALENTIN, allá en o para el día 11 de agosto de 1988, en Ponce, Puerto Rico, que forma parte de la jurisdicción, del Tribunal Superior de Puerto Rico, Sala de Ponce, ilegal, voluntaria, maliciosa y criminal-mente, retuvo un bien mueble consistente en una balanza pro-piedad del Departamento de Instrucción Pública producto de un escalamiento ocurrido en la Escuela Segundo Ruiz Belvis de la Playa de Ponce, siendo el valor del bien apropiado ilegal-mente $204.95. (Énfasis suplido.) Apéndice, pág. V.

Plantea el apelante que existe un defecto sustancial en la referida acusación por no imputar el elemento delictivo de “a sabiendas”.

El Art. 168 del Código Penal, supra, tipifica el delito de comprar, recibir, retener, transportar, cargar o disponer de algún bien mueble “a sabiendas de que fue obtenido me-diante apropiación ilegal, robo, extorsión, o cualquier otra forma ilícita ...”. (Enfasis suplido.) De su mera lectura surge claramente que “es elemento de este delito que la conducta se lleve a cabo ‘a sabiendas’ o con el conocimiento, de la obtención ilícita original del bien mueble”. D. Neva-res-Muñiz, Código Penal de Puerto Rico, San Juan, Ed. Rev. C. Abo. P.R., 1986, pág. 295. Como se advertirá, este es un delito especial de intención específica.
De acuerdo con el Art. 7(1) del Código Penal, 33 L.P.R.A. see. 3022(1), el término “a sabiendas” implica conocimiento personal. No requiere el conocimiento de la ilegalidad del acto u omisión.
El hecho de que de las circunstancias del caso el juzga-*773dor pueda válidamente inferir el elemento mental de “a sabiendas”, según discutiéramos con anterioridad, no re-leva al Estado de su responsabilidad de imputar el mismo en la acusación. Esto es así, pues, para que tales inferen-cias puedan considerarse en un caso específico, la denuncia o querella presentada contra el imputado tiene que impu-tarle el elemento mental de “a sabiendas”.
Reiteradamente hemos resuelto que en nuestro ordena-miento jurídico procesal penal la denuncia y eventual acu-sación tienen como propósito notificar, a toda persona im-putada de delito, la naturaleza y causa por la cual será procesada. Art. II, Sec. 11, Const. E.L.A., L.P.R.A., Tomo 1; Reglas 5, 34 y 35(c) de Procedimiento Criminal, 34 L.P.R.A. Ap. II; Pueblo v. González Olivencia, 116 D.P.R. 614, 617-618 (1985). Ello es así ya que el debido proceso de ley exige que el acusado esté adecuadamente informado de la natu-raleza y extensión del delito que se le imputa para que pueda preparar adecuadamente su defensa. Pueblo v. Meléndez Cartagena, 106 D.P.R. 338 (1977). Este requisito se cumple con una acusación o denuncia que incluya una ex-posición de los hechos esenciales constitutivos del delito re-dactada en lenguaje sencillo, claro y conciso, para que pueda entenderla cualquier persona de inteligencia común. Pueblo v. Flores Betancourt, 124 D.P.R. 867 (1989). En esa empresa no se le exige al Ministerio Público ningún len-guaje estereotipado, técnico o talismánico en su redacción ni el uso estricto de las palabras dispuestas en el estatuto. Pueblo v. Calviño Cereijo, 110 D.P.R. 691 (1981). Sólo se le exige que el contenido, no el epígrafe, de la acusación o denuncia exponga todos los hechos constitutivos del tipo delictivo.
El examen de la acusación presentada contra el ape-lante demuestra que al mismo no se le imputó el elemento mental de “a sabiendas” requerido por el delito en cuestión. La referida acusación sólo imputa al acusado la retención *774ilegal, voluntaria, maliciosa y criminal de un bien mueble producto de un escalamiento.
“Ilegalmente” significa todo acto en contravención a al-guna ley, reglamento u orden. Art. 7(17) del Código Penal, 33 L.P.R.A. see. 3022(17). “Maliciosamente” denota “la co-misión de un acto dañoso, intencionalmente, sin justa causa o excusa y la consciente naturaleza del mismo”. Art. 7(19) del Código Penal, 33 L.P.R.A. see. 3022(19). Véase Pueblo v. Castañón Pérez, 114 D.P.R. 532, 536 (1983). “Vo-luntariamente”, por último, “implica simplemente propó-sito o voluntad de cometer el acto, o de incurrir en la omi-sión a que se refiere”. Art. 7(27) del Código Penal, 33 L.P.R.A. see. 3022(27). “Criminalmente” significa actuar en contravención a la ley penal; es decir, la comisión de una “ofensa muy grave contra la moral o la ley, castigada por la ley o reprobada por la conciencia”. I. Rivera García, Diccio-nario de Términos Jurídicos, New Hampshire, Equity Publishing Corp., 1976, pág. 57. Ninguno de estos adjetivos es sinónimo del término “a sabiendas” ni imputa el conoci-miento específico de la procedencia ilegal del bien en el contexto del Art. 168 del Código Penal, supra.
La acusación no le imputó al apelante que poseía la ba-lanza con conocimiento personal de que fue obtenida me-diante apropiación ilegal. Cf. Pueblo v. Díaz Breijo, 97 D.P.R. 64 (1969). ¿Es ello un defecto de forma o uno subs-tancial del pliego acusatorio?
La ausencia de imputar el elemento constitutivo de “a sabiendas” en la acusación y no subsanarla durante todo el proceso, hace nula la medida dispositiva del foro sentencia-dor en cuanto a dicho delito. Como se sabe, contrario al procedimiento civil, en el procedimiento criminal (o en el sui géneris de la Ley de Menores) la prueba no puede en-mendar las alegaciones del Estado en tales circunstancias. El debido proceso de ley al cual es acreedor el imputado impide tal enmienda. Mucho menos cuando ya el tribunal sentenciador dictó sentencia en cuanto al referido delito.
*775IV
Resta examinar el segundo señalamiento de error plan-teado por el apelante en el sentido de que erró el tribunal de instancia al resolver que la ocupación de la balanza no fue producto de un arresto y registro ilegal por ausencia de motivos fundados para arrestar conforme a la Regla 11(c) de Procedimiento Criminal, 34 L.P.R.A. Ap. II.
La referida Regla 11 dispone que puede efectuarse un arresto válido sin orden judicial por un funcionario del or-den público bajo las circunstancias siguientes:
(c) Cuando tuviere motivos fundados para creer que la persona que va a ser arrestada ha cometido un delito grave (felony), independientemente de que dicho delito se hubiere come-tido o no en realidad. 34 L.P.R.A. Ap. II, R. 11(c).
Según surge del propio testimonio del agente Salcedo, éste vio pasar a los dos (2) individuos en la bicicleta car-gando una caja y no sintió motivación de intervenir con éstos sino hasta que un alegado desconocido le llama la atención sobre el detalle de que en la caja “posiblemente” cargaban un objeto hurtado. En estas circunstancias, re-sulta irrazonable sostener que el señalamiento de un des-conocido al respecto —de que en la caja posiblemente car-gaban un objeto robado— sea suficiente para abundar y activar una determinación válida de motivos fundados por parte del agente, más aún cuando tal “confidencia” nada añadió a lo previamente observado por el agente.
El transitar en bicicleta portando una caja es un acto totalmente legal. Es responsabilidad del Estado probar la existencia de causa probable del policía para intervenir en estas circunstancias y derrotar la presunción de invalidez de la detención y el registro realizado sin previa orden judicial. Reglas 1 y 15 de Evidencia, 32 L.P.R.A. Ap. IV; Pueblo v. Vázquez Méndez, 117 D.P.R. 170 (1986); Pueblo v. Ríos Colón, 129 D.P.R. 71 (1991); Pueblo v. Rosario Igar-*776túa, 129 D.P.R. 1055 (1992). El comentario traído a la aten-ción del policía por el desconocido no cumple ni siquiera mínimamente con los requisitos establecidos por este Tribunal en cuanto a la naturaleza, precisión y veracidad re-queridas para que una “confidencia” pueda servir de base a una determinación razonable de causa probable, por parte de un agente de la uniformada, para arrestar. Pueblo v. Flores Valentín, 88 D.P.R. 913 (1963); Pueblo v. Cruz Rivera, 100 D.P.R. 345 (1971); Pueblo v. Díaz Díaz, 106 D.P.R. 348 (1977).
No surge del testimonio del agente Salcedo prueba so-bre la confiabilidad del informando o que “confidencia” se relacionara o dirigiera a un acto, que no fuera el previa-mente observado por el agente, de dos (2) individuos en bicicleta cargando una caja.
La confidencia, sumada a la observación del agente de los dos (2) individuos cargando una caja en la cual era po-sible que hubiese un artículo robado, no es suficiente para sustentar razonablemente una alegación de motivos funda-dos para detener al imputado al amparo de la Regla 11(c) de Procedimiento Criminal, supra. Pueblo v. Alcalá Fernández, 109 D.P.R. 326 (1980); Pueblo v. De Jesús Cordero, 101 D.P.R. 492 (1973); Pueblo v. Rosario Igartúa, supra. La probabilidad de que en la caja se cargara un objeto robado, igual a la probabilidad de que en alguna de las casas del vecindario, en el interior de algún vehículo que por allí transitara o de que en los bolsillos de un transeúnte hubie-sen objetos robados, era infinitamente menor a la probabi-lidad de que en cualquiera de esos lugares se encontrasen objetos lícitos y de procedencia honrada. La mera sospecha nunca ha sido suficiente para aprobar la intervención con un ciudadano por parte de un funcionario del Estado. Pueblo v. Ríos Colón, supra.
Bajo tales circunstancias, resolvemos que no existieron motivos fundados para sancionar, bajo un mínimo de razo-nabilidad, la detención del imputado al amparo de la Regla *77711 de Procedimiento Criminal, supra. W.R. LaFave, Search and Seizure: A Treatise on the Fourth Amendment, 2da ed., Minnesota, Ed. West Publishing Co., 1987, Vol. 3, Cap. 9, Secs. 9.2 y 9.3.
Nótese, además, que la detención se realizó tres (3) días después y en un lugar distante de donde ocurrió el escala-miento investigado por el agente Salcedo. Dado los hechos del caso, no hubo siquiera la observación de una articula-ción inusual de actos específicos que razonablemente pu-dieran sustentar una sospecha particular y objetiva de probable actividad delictiva. Siendo esto así, la detención realizada por el agente sin que concurriera el elemento re-querido de suficiencia de motivos fundados vició cualquier registro subsiguiente. Pueblo v. Rosario Igartúa, supra.
Por los fundamentos expuestos, se revoca la sentencia apelada, (1)
Así lo pronunció y manda el Tribunal y certifica el señor Secretario General. La Juez Asociada Señora Naveira de Rodón concurrió con el resultado sin opinión escrita. El Juez Asociado Señor Fuster Berlingeri no intervino. El Juez Asociado Señor Negrón García disintió con opinión escrita.
(Fdo. ) Francisco R. Agrait Liado

Secretario General

*778— O

 Adviértase que el hecho de que el apelante pueda haber cumplido la medida dispositiva no convierte este recurso en académico. El interés del apelante en que dicho delito y medida dispositiva desaparezcan de su expediente es suficiente para hacer esta controversia justiciable. Correa Negrón v. Pueblo, 104 D.P.R. 286 (1975). Por lo tanto, aun cuando la apelación aquí instada no interrumpió los efectos de la sentencia del juez sentenciador, 34 L.P.R.A. see. 2236, los intereses en juego hacen esta controversia justiciable y no académica.